[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTIONTO REQUIRE THE STATE TO FILE AN INTERVENING COMPLAINT
The defendant requests an order from this court ordering the State of Connecticut to file an intervening complaint. The State has filed its appearance in this case through its Assistant Attorney General. There is no present claim being made by the State against the defendant; therefore, no present controversy exists for this court to decide. The court has no jurisdiction to grant the relief requested.
ROMEO G. PETRONI, JUDGE